Case 1:20-cr-00137-ALC Document 25 Filed 04/15/21 Page 1of1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT on pLED YosSo 2p
SOUTHERN DISTRICT OF NEW YORK
x
UNITED STATES OF AMERICA, 20 Cr. 137 (ALC)
Plaintiffs., ORDER
-against-
ZAIN HECTOR,
Defendants.,
Xx

 

ANDREW L. CARTER, JR., District Judge:

The Defendant, Zain Hector, USMS# Number: 76393-054 shall surrender to the United

States Marshal for this district at 10:00 a.m. on April 15, 2021.

SO ORDERED.

Dated: New York, New York
April 14, 2021

DREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
